DETAILED ACTION
This office action is in response to the amendment filed on 02/16/2021. Claims 1 and 11 are amended. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 9-13, 15-17 and 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Although a new grounds of rejection has been used to address additional limitations that have been added to the claims, a response is deemed necessary for several of applicant’s arguments since LV (US 2018/0192047) and Chen (US 2018/0192069) will continue to be used to meet several of the claimed limitations.  More specifically, the prior of record Robert (US 2020/0221120) in the rejection addresses the newly added limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 5-7, 9-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 2018/0192047) in view of Chen (US 2018/0192069) and in further view of Robert (US 2020/0221120).

Regarding claim 1, LV discloses the following claim limitations: a decoder, the decoder comprising circuitry configured to: (LV, paragraph 101 discloses a decoding device, such as a decoder),
receive a bitstream (LV, paragraph 103 discloses Read a bitstream (i.e. via receiving) and parse the bitstream to obtain a syntax element, where the syntax element is used to determine whether a to-be-processed image block reuses affine model motion information of an adjacent block),
(LV, paragraph 200 discloses the bitstream is parsed to obtain a residual of the motion vectors of the two control points in the to-be-processed image block, and the residual is added to the obtained motion vectors of the two control points, to obtain updated motion vectors of the two control points in the to-be-processed image block).
LV does not explicitly disclose the following claim limitations: and combine the residual of the control point motion vector with a prediction of the control point motion vector for the current frame… wherein the predicted motion vector of the control point motion vector is determined from previously coded motion vectors without the use of interpolation and no bilateral matching.
However, in the same field of endeavor Chen discloses more explicitly the following: 
and combine the residual of the control point motion vector with a prediction of the control point motion vector for the current frame (Examiner’s Note: the claim limitation will be interpreted as residual information (comprising control point motion vector) and prediction block information (comprising control point motion vector) being combined for reconstruction; in addition Chen paragraphs 96-97 and 163 discloses reconstruction unit 112 may add the reconstructed residual block to corresponding samples (comprising control point motion vector) from one or more predictive blocks (comprising control point motion vector) generated by prediction processing unit 100 to produce a reconstructed transform block associated with a TU).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of LV with Chen to create the decoding device of LV with the reconstruction method of Chen.

LV and Chen do not explicitly disclose the following claim limitation: wherein the predicted motion vector of the control point motion vector is determined from previously coded motion vectors without the use of interpolation and no bilateral matching.
However, in the same field of endeavor Robert discloses more explicitly the following: wherein the predicted motion vector of the control point motion vector is determined from previously coded motion vectors without the use of interpolation and no bilateral matching (Robert, paragraph 64 discloses “the motion vector of the collocated location in a reference picture can be used for derivation of a temporal candidate”; in addition paragraph 120 discloses “(using) temporal candidates to predict the control point motion vectors of a current CU may be retrieved from one or more of the reference picture available or used for the current picture” (i.e. previously coded motion vectors without the use of interpolation and no bilateral matching)).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of LV and Chen with Robert to create the system of LV and Chen as outlined above with using temporal candidates to predict the control point motion vectors.
The reasoning being is to achieve high compression efficiency, image and video coding schemes utilizing motion vector prediction and transform to leverage spatial and temporal redundancy in the video content (Robert, paragraph 2).

(Chen, paragraph 71 discloses video decoder 30 may decode the bitstream to reconstruct pictures of the video data). The same motivation that was utilized in claim 1 applies equally as well to claim 2.

Regarding claim 3, LV, Chen and Robert discloses the decoder of claim 1, further configured to determine the prediction of the control point motion vector (Chen, paragraph 110 discloses  an affine block in JEM, the corner 4.times.4 blocks utilize the MVs interpolated by the control points to perform motion compensation prediction (MCP). The same motivation that was utilized in claim 1 applies equally as well to claim 3.

Regarding claim 5, LV, Chen and Robert discloses the decoder of claim 1, wherein the control point motion vector is a vector of a four parameter affine motion model (Chen, paragraph 94 discloses the 4-parameters affine motion model is then represented by the motion vector v.sub.0 of the top-left control point (x.sub.0, y.sub.0) which is assumed as the origin point and the motion vector v.sub.1 of the top-right control point (x.sub.1, y.sub.1). As shown in FIG. 5, the affine motion field of the block is described by two control point motion vectors). The same motivation that was utilized in claim 1 applies equally as well to claim 5.

Regarding claim 6, LV, Chen and Robert discloses the decoder of claim 1, wherein the control point motion vector is a vector of a six parameter affine motion model (Chen, paragraph 108 discloses the affine motion model is a 6-parameters motion model as shown in equation (1). In JEM-3.0, the affine motion model for a block is represented by the motion vectors of the control points (v.sub.0, v.sub.1)). The same motivation that was utilized in claim 1 applies equally as well to claim 6.

Regarding claim 7, LV, Chen and Robert discloses the decoder of claim 1, further comprising: an entropy decoder processor configured to receive the bit stream and decode the bitstream into quantized coefficients (Chen, paragraph 178 discloses decoder 30 includes an entropy decoding unit 150; in addition paragraph 162 discloses quantization unit 106 may quantize the transform coefficients in a coefficient block),
 	an inverse quantization (Chen, paragraph 71 discloses video decoder 30 may inverse quantize coefficient blocks of TUs of the current CU),
and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine (Chen, paragraphs 71 and 149 discloses inverse transform processing unit 110… Video decoder 30 may perform inverse transforms on the coefficient blocks to reconstruct transform blocks of the TUs of the current CU; in addition Chen, paragraph 183 discloses inverse transform processing unit 156 may apply an inverse DCT),
a deblocking filter (Chen, paragraph 164 discloses Filter unit 114 may perform one or more deblocking operations to reduce blocking artifacts in the coding blocks associated with a CU),
a frame buffer (Chen, paragraph 149 discloses decoded picture buffer 116),
(Chen, paragraph 149 discloses an intra-prediction processing unit 126). The same motivation that was utilized in claim 1 applies equally as well to claim 7.

Regarding claim 10, LV, Chen and Robert discloses the decoder of claim 1, wherein the current frame includes a current block that is a coding unit (Chen, paragraph 60 discloses coding block is an N.times.N block of samples. In some codecs, to encode a CTU of a picture, video encoder 20 may recursively perform quad-tree partitioning on the coding tree blocks of a CTU to partition the CTBs into coding blocks, hence the name "coding tree units." A coding unit (CU) may comprise one or more coding blocks and syntax structures used to encode samples of the one or more coding blocks). The same motivation that was utilized in claim 1 applies equally as well to claim 10.

Regarding claim 11, LV, Chen and Robert discloses a method comprising: receiving, by a decoder (LV, paragraph 101 discloses a decoding device, such as a decoder),
a bitstream (LV, paragraph 103 discloses Read a bitstream (i.e. via receiving) and parse the bitstream to obtain a syntax element, where the syntax element is used to determine whether a to-be-processed image block reuses affine model motion information of an adjacent block),
extracting a residual of a control point motion vector for a current frame and from the bitstream (LV, paragraph 200 discloses the bitstream is parsed to obtain a residual of the motion vectors of the two control points in the to-be-processed image block, and the residual is added to the obtained motion vectors of the two control points, to obtain updated motion vectors of the two control points in the to-be-processed image block),
 	and combining the residual of the control point motion vector with a prediction of the control point motion vector for the current frame (Examiner’s Note: the claim limitation will be interpreted as residual information (comprising control point motion vector) and prediction block information (comprising control point motion vector) being combined for reconstruction; in addition Chen paragraphs 96-97 and 163 discloses reconstruction unit 112 may add the reconstructed residual block to corresponding samples (comprising control point motion vector) from one or more predictive blocks (comprising control point motion vector) generated by prediction processing unit 100 to produce a reconstructed transform block associated with a TU),
wherein the predicted motion vector of the control point motion vector is determined from previously coded motion vectors without the use of interpolation and no bilateral matching (Robert, paragraph 64 discloses “the motion vector of the collocated location in a reference picture can be used for derivation of a temporal candidate”; in addition paragraph 120 discloses “(using) temporal candidates to predict the control point motion vectors of a current CU may be retrieved from one or more of the reference picture available or used for the current picture” (i.e. previously coded motion vectors without the use of interpolation and no bilateral matching)). The same motivation that was utilized in claim 1 applies equally as well to claim 11.

	Regarding claim 12, LV, Chen and Robert discloses the method of claim 11, further comprising decoding the current frame (Chen, paragraph 71 discloses video decoder 30 may decode the bitstream to reconstruct pictures of the video data). The same motivation that was utilized in claim 1 applies equally as well to claim 12.

	Regarding claim 13, LV, Chen and Robert discloses the method of claim 11, further comprising determining the prediction of the control point motion vector (Chen, paragraph 110 discloses  an affine block in JEM, the corner 4.times.4 blocks utilize the MVs interpolated by the control points to perform motion compensation prediction (MCP). The same motivation that was utilized in claim 1 applies equally as well to claim 13.

	Regarding claim 15, LV, Chen and Robert discloses the method of claim 11, wherein the control point motion vector is a vector of a four parameter affine motion model (Chen, paragraph 94 discloses the 4-parameters affine motion model is then represented by the motion vector v.sub.0 of the top-left control point (x.sub.0, y.sub.0) which is assumed as the origin point and the motion vector v.sub.1 of the top-right control point (x.sub.1, y.sub.1). As shown in FIG. 5, the affine motion field of the block is described by two control point motion vectors). The same motivation that was utilized in claim 1 applies equally as well to claim 15.

	Regarding claim 16, LV, Chen and Robert discloses the method of claim 11, wherein the control point motion vector is a vector of a six parameter affine motion model (Chen, paragraph 108 discloses the affine motion model is a 6-parameters motion model as shown in equation (1). In JEM-3.0, the affine motion model for a block is represented by the motion vectors of the control points (v.sub.0, v.sub.1)). The same motivation that was utilized in claim 1 applies equally as well to claim 16.

	Regarding claim 17, LV, Chen and Robert discloses the method of claim 11, the decoder further comprising: an entropy decoder processor configured to receive the bit stream and decode the bitstream into quantized coefficients (Chen, paragraph 178 discloses decoder 30 includes an entropy decoding unit 150; in addition paragraph 162 discloses quantization unit 106 may quantize the transform coefficients in a coefficient block),
an inverse quantization (Chen, paragraph 71 discloses video decoder 30 may inverse quantize coefficient blocks of TUs of the current CU),
and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine(Chen, paragraphs 71 and 149 discloses inverse transform processing unit 110… Video decoder 30 may perform inverse transforms on the coefficient blocks to reconstruct transform blocks of the TUs of the current CU; in addition Chen, paragraph 183 discloses inverse transform processing unit 156 may apply an inverse DCT),
a deblocking filter (Chen, paragraph 164 discloses Filter unit 114 may perform one or more deblocking operations to reduce blocking artifacts in the coding blocks associated with a CU),
a frame buffer (Chen, paragraph 149 discloses decoded picture buffer 116),
 and an intra prediction processor (Chen, paragraph 149 discloses an intra-prediction processing unit 126). The same motivation that was utilized in claim 1 applies equally as well to claim 17.
Chen, paragraph 58 discloses video encoder 20 may partition each sample array of the picture into coding tree blocks (CTBs) and encode the CTBs). The same motivation that was utilized in claim 1 applies equally as well to claim 19.

	Regarding claim 20, LV, Chen and Robert discloses the method of claim 11, wherein the current frame includes a current block that is a coding unit (Chen, paragraph 60 discloses coding block is an N.times.N block of samples. In some codecs, to encode a CTU of a picture, video encoder 20 may recursively perform quad-tree partitioning on the coding tree blocks of a CTU to partition the CTBs into coding blocks, hence the name "coding tree units." A coding unit (CU) may comprise one or more coding blocks and syntax structures used to encode samples of the one or more coding blocks). The same motivation that was utilized in claim 1 applies equally as well to claim 20.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 2018/0192047) in view of Chen (US 2018/0192069) and in further view of Robert (US 2020/0221120) and in further view of Li (US 2020/0236383).

Regarding claim 4, LV, Chen and Robert discloses the claimed invention as outlined above in claim 1.
LV, Chen and Robert do not explicitly disclose the following claim limitations: decoder of claim 1, wherein the control point motion vector includes a translational motion vector.
(Li, paragraph 103 discloses a constructed affine candidate is constructed by combining the neighbor translational motion information of each control point. The motion information for the control points can be derived from the specified spatial neighbors and temporal neighbor).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of LV, Chen and Robert with Li to create the system of LV, Chen and Robert as outlined above with determining the translational motion information of each control point.
	The reasoning being is to improve the coding process by reducing redundancy (Li, paragraph 5).

Regarding claim 14, LV, Chen, Robert and Li discloses the method of claim 11, wherein the control point motion vector is a translational motion vector (Li, paragraph 103 discloses a constructed affine candidate is constructed by combining the neighbor translational motion information of each control point. The motion information for the control points can be derived from the specified spatial neighbors and temporal neighbor). The same motivation that was utilized in claim 4 applies equally as well to claim 14.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LV (US 2018/0192047) in view of Chen (US 2018/0192069) and in further view of Robert (US 2020/0221120) and in further view of Li (US 2017/0208336).


LV, Chen and Robert do not explicitly disclose the following claim limitations: wherein the current frame includes a current block that forms part of a quadtree plus binary decision tree.
	However, in the same field of endeavor Li discloses more explicitly the following:
wherein the current frame includes a current block that forms part of a quadtree plus binary decision tree (Li, paragraph 73 discloses the solid lines in FIG. 4B indicate quad-tree splitting and dotted lines indicate binary-tree splitting. In one example, in each splitting (i.e., non-leaf) node of the binary-tree, a syntax element (e.g., a flag) is signaled to indicate the type of splitting performed (e.g., horizontal or vertical), where 0 indicates horizontal splitting and 1 indicates vertical splitting).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of LV, Chen and Robert with Li to create the system of LV, Chen and Robert as outlined above with the multi-type-tree (MTT) framework system of Li.
	The reasoning being to provide a more efficient coding, including partitioning that better captures objects in the video data that are in the center of blocks (Li, paragraph 6).

Regarding claim 18, LV, Chen, Robert and Li discloses the method of claim 11, wherein the current frame includes a current block that forms part of a quadtree plus binary decision tree (Li, paragraph 73 discloses the solid lines in FIG. 4B indicate quad-tree splitting and dotted lines indicate binary-tree splitting. In one example, in each splitting (i.e., non-leaf) node of the binary-tree, a syntax element (e.g., a flag) is signaled to indicate the type of splitting performed (e.g., horizontal or vertical), where 0 indicates horizontal splitting and 1 indicates vertical splitting). The same motivation that was utilized in claim 8 applies equally as well to claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY T JEAN BAPTISTE/            Examiner, Art Unit 2481